Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-4, 9-14, 19-20 and 21-24 are allowed.  All rejections are withdrawn.  The amendments dated 6-16-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 9 and 14.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  platooning control apparatus comprising:
a navigation unit configured to guide an ego vehicle to a destination set by a driver;
a driving module configured to drive the ego vehicle; and
a control unit configured to primarily select 
a plurality of platooning groups based on 
the destination set in the navigation unit, 
analyze platooning information of the plurality of primarily selected platooning groups, 
the plurality of primarily selected platooning groups being led by different leader vehicles, respectively, 
decide a platooning group among the plurality of primarily selected platooning groups based on 
accumulated platooning distances of the different leader vehicles within the plurality of primarily selected platooning groups, 
each of the accumulated platooning distances being 
a total platooning distance that each of the different leader vehicles vehicle is driven so far, and then 
control the driving module to drive the ego vehicle to join the decided platooning group, wherein:
the control unit is configured to decide a joining point where the ego vehicle will join the decided platooning group, according to a location of the ego vehicle and a platooning trajectory of the decided platooning group, and
when a plurality of joining points are found, the control unit is configured to 
decide the joining point according to 
a distance to each of the joining points from the location of the ego vehicle, 
traffic condition information of the joining point, 
an accident risk of the joining point, and
a cost to the joining point
wherein the control unit is configured to output vehicle information and the accumulated
platooning distances of the leader vehicles within the plurality of primarily selected platooning
groups through a user interface unit, and to 
decide the decided platooning group according to a
driver's selection, and
wherein the control unit is configured to 
apply weights to the distance to each of the joining points from the location of the ego vehicle, 
the traffic condition information of the joining
point, 
the accident risk of the joining point and
 the cost to the joining point, in order to 
decide the joining point”.
	Mudalidge discloses that a leader of a platoon can be arbitrated.  However, this reference is silent as to setting a number of groups of platoons being based on a destination.  
	Mudalidge is silent as to  “[a]  platooning control apparatus comprising:
a navigation unit configured to guide an ego vehicle to a destination set by a driver;
a driving module configured to drive the ego vehicle; and
a control unit configured to primarily select 
a plurality of platooning groups based on 
the destination set in the navigation unit, 
analyze platooning information of the plurality of primarily selected platooning groups, 
the plurality of primarily selected platooning groups being led by different leader vehicles, respectively, 
decide a platooning group among the plurality of primarily selected platooning groups based on 
accumulated platooning distances of the different leader vehicles within the plurality of primarily selected platooning groups, 
each of the accumulated platooning distances being 
a total platooning distance that each of the different leader vehicles vehicle is driven so far, and then 
control the driving module to drive the ego vehicle to join the decided platooning group, wherein:
the control unit is configured to decide a joining point where the ego vehicle will join the decided platooning group, according to a location of the ego vehicle and a platooning trajectory of the decided platooning group, and
when a plurality of joining points are found, the control unit is configured to 
decide the joining point according to 
a distance to each of the joining points from the location of the ego vehicle, 
traffic condition information of the joining point, 
an accident risk of the joining point, and
a cost to the joining point
wherein the control unit is configured to output vehicle information and the accumulated
platooning distances of the leader vehicles within the plurality of primarily selected platooning
groups through a user interface unit, and to 
decide the decided platooning group according to a
driver's selection, and
wherein the control unit is configured to 
apply weights to the distance to each of the joining points from the location of the ego vehicle, 
the traffic condition information of the joining
point, 
the accident risk of the joining point and
 the cost to the joining point, in order to 
decide the joining point”.


	Lesher is silent as to  “[a]  platooning control apparatus comprising:
a navigation unit configured to guide an ego vehicle to a destination set by a driver;
a driving module configured to drive the ego vehicle; and
a control unit configured to primarily select 
a plurality of platooning groups based on 
the destination set in the navigation unit, 
analyze platooning information of the plurality of primarily selected platooning groups, 
the plurality of primarily selected platooning groups being led by different leader vehicles, respectively, 
decide a platooning group among the plurality of primarily selected platooning groups based on 
accumulated platooning distances of the different leader vehicles within the plurality of primarily selected platooning groups, 
each of the accumulated platooning distances being 
a total platooning distance that each of the different leader vehicles vehicle is driven so far, and then 
control the driving module to drive the ego vehicle to join the decided platooning group, wherein:
the control unit is configured to decide a joining point where the ego vehicle will join the decided platooning group, according to a location of the ego vehicle and a platooning trajectory of the decided platooning group, and
when a plurality of joining points are found, the control unit is configured to 
decide the joining point according to 
a distance to each of the joining points from the location of the ego vehicle, 
traffic condition information of the joining point, 
an accident risk of the joining point, and
a cost to the joining point
wherein the control unit is configured to output vehicle information and the accumulated
platooning distances of the leader vehicles within the plurality of primarily selected platooning
groups through a user interface unit, and to 
decide the decided platooning group according to a
driver's selection, and
wherein the control unit is configured to 
apply weights to the distance to each of the joining points from the location of the ego vehicle, 
the traffic condition information of the joining
point, 
the accident risk of the joining point and
 the cost to the joining point, in order to 
decide the joining point”.
	Matti teaches where a platoon can be decided to be joined or not based on speed and a longevity function or a distance between the two vehicles.  
	Matti also discloses that a fuel savings can be provided where a vehicle cannot be joined to the platoon.  For example if the vehicle must stop for fuel every 200 miles or under this can be a decision made to not join. 
	Matti is silent as to a user interface unit to decide a leader.  Matti is silent as to  “[a]  platooning control apparatus comprising:
a navigation unit configured to guide an ego vehicle to a destination set by a driver;
a driving module configured to drive the ego vehicle; and
a control unit configured to primarily select 
a plurality of platooning groups based on 
the destination set in the navigation unit, 
analyze platooning information of the plurality of primarily selected platooning groups, 
the plurality of primarily selected platooning groups being led by different leader vehicles, respectively, 
decide a platooning group among the plurality of primarily selected platooning groups based on 
accumulated platooning distances of the different leader vehicles within the plurality of primarily selected platooning groups, 
each of the accumulated platooning distances being 
a total platooning distance that each of the different leader vehicles vehicle is driven so far, and then 
control the driving module to drive the ego vehicle to join the decided platooning group, wherein:
the control unit is configured to decide a joining point where the ego vehicle will join the decided platooning group, according to a location of the ego vehicle and a platooning trajectory of the decided platooning group, and
when a plurality of joining points are found, the control unit is configured to 
decide the joining point according to 
a distance to each of the joining points from the location of the ego vehicle, 
traffic condition information of the joining point, 
an accident risk of the joining point, and
a cost to the joining point
wherein the control unit is configured to output vehicle information and the accumulated
platooning distances of the leader vehicles within the plurality of primarily selected platooning
groups through a user interface unit, and to 
decide the decided platooning group according to a
driver's selection, and
wherein the control unit is configured to 
apply weights to the distance to each of the joining points from the location of the ego vehicle, 
the traffic condition information of the joining
point, 
the accident risk of the joining point and
 the cost to the joining point, in order to 
decide the joining point”.

	Brandriff teaches an accident risk between the joining point of a platoon and if the risk is too high, then the vehicles are not joined as a platoon. 
	Brandriff is silent as to  “[a]  platooning control apparatus comprising:
a navigation unit configured to guide an ego vehicle to a destination set by a driver;
a driving module configured to drive the ego vehicle; and
a control unit configured to primarily select 
a plurality of platooning groups based on 
the destination set in the navigation unit, 
analyze platooning information of the plurality of primarily selected platooning groups, 
the plurality of primarily selected platooning groups being led by different leader vehicles, respectively, 
decide a platooning group among the plurality of primarily selected platooning groups based on 
accumulated platooning distances of the different leader vehicles within the plurality of primarily selected platooning groups, 
each of the accumulated platooning distances being 
a total platooning distance that each of the different leader vehicles vehicle is driven so far, and then 
control the driving module to drive the ego vehicle to join the decided platooning group, wherein:
the control unit is configured to decide a joining point where the ego vehicle will join the decided platooning group, according to a location of the ego vehicle and a platooning trajectory of the decided platooning group, and
when a plurality of joining points are found, the control unit is configured to 
decide the joining point according to 
a distance to each of the joining points from the location of the ego vehicle, 
traffic condition information of the joining point, 
an accident risk of the joining point, and
a cost to the joining point
wherein the control unit is configured to output vehicle information and the accumulated
platooning distances of the leader vehicles within the plurality of primarily selected platooning
groups through a user interface unit, and to 
decide the decided platooning group according to a
driver's selection, and
wherein the control unit is configured to 
apply weights to the distance to each of the joining points from the location of the ego vehicle, 
the traffic condition information of the joining
point, 
the accident risk of the joining point and
 the cost to the joining point, in order to 
decide the joining point”.

	Zhang is silent as to   “[a]  platooning control apparatus comprising:
a navigation unit configured to guide an ego vehicle to a destination set by a driver;
a driving module configured to drive the ego vehicle; and
a control unit configured to primarily select 
a plurality of platooning groups based on 
the destination set in the navigation unit, 
analyze platooning information of the plurality of primarily selected platooning groups, 
the plurality of primarily selected platooning groups being led by different leader vehicles, respectively, 
decide a platooning group among the plurality of primarily selected platooning groups based on 
accumulated platooning distances of the different leader vehicles within the plurality of primarily selected platooning groups, 
each of the accumulated platooning distances being 
a total platooning distance that each of the different leader vehicles vehicle is driven so far, and then 
control the driving module to drive the ego vehicle to join the decided platooning group, wherein:
the control unit is configured to decide a joining point where the ego vehicle will join the decided platooning group, according to a location of the ego vehicle and a platooning trajectory of the decided platooning group, and
when a plurality of joining points are found, the control unit is configured to 
decide the joining point according to 
a distance to each of the joining points from the location of the ego vehicle, 
traffic condition information of the joining point, 
an accident risk of the joining point, and
a cost to the joining point
wherein the control unit is configured to output vehicle information and the accumulated
platooning distances of the leader vehicles within the plurality of primarily selected platooning
groups through a user interface unit, and to 
decide the decided platooning group according to a
driver's selection, and
wherein the control unit is configured to 
apply weights to the distance to each of the joining points from the location of the ego vehicle, 
the traffic condition information of the joining
point, 
the accident risk of the joining point and
 the cost to the joining point, in order to 
decide the joining point”.
	Korean patent application Pub No.: KR 2017-0016177 discloses a platoon and where the device determines a traveling information of the group and then can change a target position of the vehicles.  The ‘177 is silent as to   “[a]  platooning control apparatus comprising:
a navigation unit configured to guide an ego vehicle to a destination set by a driver;
a driving module configured to drive the ego vehicle; and
a control unit configured to primarily select 
a plurality of platooning groups based on 
the destination set in the navigation unit, 
analyze platooning information of the plurality of primarily selected platooning groups, 
the plurality of primarily selected platooning groups being led by different leader vehicles, respectively, 
decide a platooning group among the plurality of primarily selected platooning groups based on 
accumulated platooning distances of the different leader vehicles within the plurality of primarily selected platooning groups, 
each of the accumulated platooning distances being 
a total platooning distance that each of the different leader vehicles vehicle is driven so far, and then 
control the driving module to drive the ego vehicle to join the decided platooning group, wherein:
the control unit is configured to decide a joining point where the ego vehicle will join the decided platooning group, according to a location of the ego vehicle and a platooning trajectory of the decided platooning group, and
when a plurality of joining points are found, the control unit is configured to 
decide the joining point according to 
a distance to each of the joining points from the location of the ego vehicle, 
traffic condition information of the joining point, 
an accident risk of the joining point, and
a cost to the joining point
wherein the control unit is configured to output vehicle information and the accumulated
platooning distances of the leader vehicles within the plurality of primarily selected platooning
groups through a user interface unit, and to 
decide the decided platooning group according to a
driver's selection, and
wherein the control unit is configured to 
apply weights to the distance to each of the joining points from the location of the ego vehicle, 
the traffic condition information of the joining
point, 
the accident risk of the joining point and
 the cost to the joining point, in order to 
decide the joining point”.
	Korean patent application publication no.: KR 2014-0068591 A1 teaches that the platoon vehicles can receive messages to participate in different group driving of who follows.  
	The ‘591 is silent as to   “[a]  platooning control apparatus comprising:
a navigation unit configured to guide an ego vehicle to a destination set by a driver;
a driving module configured to drive the ego vehicle; and
a control unit configured to primarily select 
a plurality of platooning groups based on 
the destination set in the navigation unit, 
analyze platooning information of the plurality of primarily selected platooning groups, 
the plurality of primarily selected platooning groups being led by different leader vehicles, respectively, 
decide a platooning group among the plurality of primarily selected platooning groups based on 
accumulated platooning distances of the different leader vehicles within the plurality of primarily selected platooning groups, 
each of the accumulated platooning distances being 
a total platooning distance that each of the different leader vehicles vehicle is driven so far, and then 
control the driving module to drive the ego vehicle to join the decided platooning group, wherein:
the control unit is configured to decide a joining point where the ego vehicle will join the decided platooning group, according to a location of the ego vehicle and a platooning trajectory of the decided platooning group, and
when a plurality of joining points are found, the control unit is configured to 
decide the joining point according to 
a distance to each of the joining points from the location of the ego vehicle, 
traffic condition information of the joining point, 
an accident risk of the joining point, and
a cost to the joining point
wherein the control unit is configured to output vehicle information and the accumulated
platooning distances of the leader vehicles within the plurality of primarily selected platooning
groups through a user interface unit, and to 
decide the decided platooning group according to a
driver's selection, and
wherein the control unit is configured to 
apply weights to the distance to each of the joining points from the location of the ego vehicle, 
the traffic condition information of the joining
point, 
the accident risk of the joining point and
 the cost to the joining point, in order to 
decide the joining point”.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668